Citation Nr: 0118367	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  95-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
brain stem infarction, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from August 1946 until March 
1948 and from June 1948 until July 1970.  This matter came 
before the Board of Veterans' Appeals (Board) from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

An August 1996 Board decision denied an increased rating for 
hypertensive atherosclerotic cardiovascular disease with 
hypertension and angina pectoris, rated 60 percent disabling, 
and remanded the claim for an increased rating for residuals 
of a brain stem infarction, rated 10 percent disabling.  
Following VA examinations and receipt of records of private 
hospitalization, an April 2001 rating action denied service 
connection for central retinal vein occlusion and secondary 
neovascular glaucoma as not secondary to or aggravated by the 
service-connected hypertensive cardiovascular disorder or the 
residuals of a brain stem infarction and, as a result, denied 
entitlement to special monthly compensation based on loss of 
use of the right eye.  No appeal was initiated by the filing 
of a Notice of Disagreement. 

In December 2000 the veteran claimed entitlement to service 
connection for diabetes mellitus, on the basis of exposure to 
Agent Orange during service in the Republic of Vietnam.  He 
was notified by letter of May 11, 2000 that adjudication of 
this claim was suspended pending final regulations and 
instructions concerning such claims.  In this regard, the 
Board notes that 38 C.F.R. § 3.303(e) has been amended to 
include Type 2 Diabetes as a disease presumptively due to 
exposure to herbicides in the Republic of Vietnam and that 
this regulatory amended becomes final on July 9, 2001.  

FINDINGS OF FACT

There are no current residuals of a brain stem infarction.  



CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
brain stem infarction is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 8008, 8025 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

The RO readjudicated this case after the VCAA enactment and 
provided the veteran with applicable notice of the evidence 
needed to prevail and complied with the duty to assist, as 
was explained in the Supplemental Statement of the Case 
(SSOC) issued in May 2001.  

Moreover, VA examinations were conducted pursuant to the 
August 1996 Board remand and these provide sufficient 
information to rate the disability in accordance with the 
applicable rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  

Likewise, in an undated letter of certification of the 
appeal, the veteran was advised that additional evidence 
could be submitted within 90-days thereof.  The veteran has 
not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the appellant is not 
prejudiced by a lack of initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.124a, DCs 8007, 8008, and 8009, embolism, 
thrombosis or hemorrhage of a brain vessel is to be rated 100 
percent disabling for 6 months following the cerebrovascular 
event and, thereafter, the disorder is to be rated on the 
basis of any residuals, with a minimum rating of 10 percent.  

However, it is required for the minimum rating that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the DCs utilized as 
bases of evaluation be cited, in addition to the DCs 
identifying the diagnoses.  

Background

Records of private hospitalization at the Palmyra Park 
Hospital in February and March 1975 reflect that the veteran 
was admitted because of the sudden onset of blurred vision 
and ataxia.  It was felt that he probably had had a small 
brain stem stroke producing nystagmus and ataxia but without 
other localized neurological findings.  

An April 1975 statement from a private physician indicates 
that the infarct resolved, leaving the veteran with total 
neurological function.  

VA Form 10-10m, Medical Certificate of June 1979 indicates 
that the veteran had had left lower extremity numbness since 
his February 2975 "stroke" but the diagnoses included mild 
diabetes.  There was no diagnosis of residuals of a 
cerebrovascular accident (CVA).  

On VA evaluation in April 1988 it was noted that since 1975 
the veteran had had left-sided weakness.  After a 
neurological examination the diagnosis was an old CVA with 
residual sensory deficit.  

At the January 1995 RO hearing it was asserted that the 
veteran's current loss of use of his right eye, for which he 
had had surgery, was due to the service-connected residuals 
of a brain stem infarction (page 2 of that transcript), 
although no physician had specifically stated that (page 9).  

The veteran was seen at a private medical facility in January 
1996 for dizziness and disequilibrium without true vertigo, 
nausea, vomiting or tinnitus.  The diagnoses included 
hypoglycemia.  

On VA neurology examination in September 1996 the veteran 
reported that he did not remember ever having had a stroke 
but had had blindness in his right eye due to a blood clot in 
that eye.  After examination the clinical impression was that 
the neurological examination was normal.  

On VA examination of the veteran's eyes in December 1996 the 
impression was neovascular glaucoma of the right eye of 
somewhat unclear etiology but the examination was noted to be 
consistent with possible central retinal vein occlusion 
secondary to glaucoma as a possible etiology.  

On VA examination of the veteran's eyes in December 1999 it 
was stated that from reviewing the examination findings and 
the claim file it appeared that the diminished visual acuity 
in his right eye was due to central retinal vein occlusion in 
1993.  He subsequently developed neovascular glaucoma as a 
result of the central retinal vein occlusion.  There was no 
diabetic retinopathy and no significant hypertensive 
retinopathy.  The precise cause of the central retinal vein 
occlusion, and its complications, could not be known with 100 
percent certainty.  The majority of those with central 
retinal vein occlusion did not have an underlying cause but 
both diabetes and hypertension were risk factors which 
increased the likelihood of central retinal vein occlusion.  
His loss of vision in the right eye was completely unrelated 
to his previous brain stem infarction.  Thus, it was believed 
that his neovascular glaucoma was not primarily due to his 
hypertension or his diabetes, although both increased the 
susceptibility to such a disease process.  Thus, his central 
retinal vein occlusion, and the neovascular glaucoma 
secondary thereto, were not cause by his service-connected 
hypertension but it was likely that it may have been 
aggravated by this condition.  It was believed that after the 
onset of the disease and subsequent surgical intervention, 
neither the hypertension nor the diabetes had further 
aggravated the condition.  

On VA neurology examination n December 1999 the veteran again 
related that he did not recall anything about his brain stem 
infarction in 1975.  A review of records indicated that he 
had had a complete recovery from that event.  There were no 
records or documentation substantiating that he actually had 
a brain stem infarction.  At the time of his infarction the 
imaging technology was not available to evaluate posterior 
fossa strokes and it appeared that the diagnosis of a brain 
stem infarction was made solely on his presentation and 
symptoms.  The veteran only vaguely remembered ever having 
had nystagmus or difficulty walking or any weakness.  
Currently, he was completely asymptomatic.  He did not relate 
a history of focal weakness, diplopia, dysphagia or 
dysarthria.  The examiner was not certain that the veteran 
had ever had a stroke because nystagmus and ataxia were also 
commonly seen in vestibular disease or something more common 
and benign, e.g., benign positional vertigo.  His possible 
central retinal vein occlusion was most likely secondary to 
an embolic event from his heart.  

After an examination it was noted that there was no proper 
documentation of how the prior diagnosis of a brain stem 
infarction was made.  However, it was quite possible that he 
had had a lacunar infarct of the brain due to hypertension.  
Examination findings were slightly asymmetrical with slightly 
brisk reflexes on the left side but this in no way confirmed 
the occurrence of a brain stem infarct.  Over the years he 
may have had multiple small lacunar infarcts due to 
hypertension but there was no way to separate these events 
from the primary event in 1975.  Thus, the examiner could 
neither confirm nor refute the occurrence of a brain stem 
infarct.  Since he was completely asymptomatic, there were no 
residuals from any prior brain stem infarct.  

The physician that conducted the December 1999 VA eye 
examination reported in April 2000 that the veteran's loss of 
vision in the right eye was completely unrelated to his prior 
brain stem infarction.  

Analysis

An August 1987 rating decision expanded service connection 
for the veteran's hypertensive disability to include the 
history of a brain stem infarction and heart disease but 
continued the assignment of a single disability evaluation.  
A June 1988 rating decision recharacterized the veteran's 
hypertensive disability to include hypertensive 
atherosclerotic cardiovascular disease with hypertension and 
angina pectoris, assigning a 60 percent rating, and assigned 
a separate 10 percent disability evaluation for the residuals 
of a brain stem infarct under DC 8008 effective September 1, 
1975.  These ratings have remained in effect since that time.  

"A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes [] will not be reduced to less than 
such evaluation except upon a showing that such rating was 
based on fraud."  38 C.F.R. § 3.951(b) (2000).  Accordingly, 
even if there are no objectively, or even subjectively, 
verifiable residuals of a brain stem infarction, the current 
10 percent rating, having been in effect for more than 20 
years, is protected and may not be reduced.  

Here, service connection has been denied for central retinal 
vein occlusion and for neovascular glaucoma.  Thus, these may 
not be considered as residuals of any prior brain stem 
infarct which may have occurred in 1975 (and the actual 
occurrence of that even is no longer certain).  There is no 
clinical evidence of objective signs of residuals of a brain 
stem infarction nor are there subjective complaints thereof.  
It is not contended that there are any symptoms or residuals 
of any past brain stem infarct, except for there loss of 
vision in the right eye due to central retinal vein occlusion 
and neovascular glaucoma which are not service-connected.  

Accordingly, since the disability at issue is asymptomatic, 
an increased rating is not warranted. 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for the residuals of a brain stem 
infarction is denied.  



_______________________________
JOHN FUSSELL
Acting Member, Board of Veterans' Appeals


 

